 


109 HR 1849 IH: Breast Cancer Patient Protection Act of 2005
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1849 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mrs. Kelly (for herself, Ms. DeLauro, Mr. Thompson of California, Mrs. Maloney, Mr. Serrano, Mr. Lynch, Mr. Platts, Ms. Woolsey, Mr. McHugh, Mr. Van Hollen, Ms. Slaughter, Mr. Hall, Mr. Crowley, Mr. Weiner, Mr. Kind, Mr. Schiff, Mr. Taylor of Mississippi, Ms. Schakowsky, Mr. Lantos, Mr. Strickland, Ms. Velázquez, Mr. Oberstar, Ms. Kilpatrick of Michigan, Mrs. Tauscher, Mr. Hinchey, Mr. Holden, Mr. McNulty, Mr. Baca, Mr. DeFazio, Ms. Roybal-Allard, Mr. Spratt, Ms. Eshoo, Mr. George Miller of California, Mr. Dicks, Mr. Holt, Mr. Reyes, Mr. Bishop of New York, Mr. Allen, Mr. Watt, Mr. Payne, Mr. Olver, Mr. Towns, Mr. McIntyre, Mr. Cooper, Mr. Ford, Mr. Kennedy of Rhode Island, Mr. Markey, Ms. Millender-McDonald, Mr. Brown of Ohio, Mr. Kucinich, Mr. McGovern, Mrs. McCarthy, Mr. Emanuel, Mr. Filner, Ms. Harman, Mr. Abercrombie, Mr. Smith of Washington, Mr. Al Green of Texas, Mrs. Christensen, Mr. Berry, Mr. Wexler, Mr. McDermott, Mr. Scott of Virginia, Mr. Jackson of Illinois, Mr. Boucher, Mr. Pallone, Mr. Nadler, Mr. Kildee, Mr. Owens, Mr. Wynn, Mr. Langevin, Mr. Sherman, Mr. Pastor, Mr. Tierney, Mr. Stupak, Ms. Eddie Bernice Johnson of Texas, Mr. Miller of North Carolina, Ms. McCollum of Minnesota, Mr. Hinojosa, Ms. DeGette, Mr. Sanders, Mr. Chandler, Mr. Meehan, Ms. Bordallo, Mr. Larsen of Washington, Mr. Doyle, Mr. Lewis of Georgia, Mr. Conyers, Ms. Baldwin, Mrs. Lowey, Mr. Udall of Colorado, Mr. Clay, Mr. Larson of Connecticut, Mr. Burton of Indiana, Mr. Jefferson, Mr. Fattah, Mr. Gonzalez, Mr. Inslee, Ms. Lee, Mr. Rush, Mr. Simmons, Ms. Hart, Ms. Hooley, Mr. Moran of Virginia, Ms. Norton, Ms. Solis, Mrs. Jo Ann Davis of Virginia, Mrs. Napolitano, Mr. Ryan of Ohio, Mr. Levin, Mr. Gutierrez, Mr. Baird, Mr. Berman, and Mr. Ross) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require that health plans provide coverage for a minimum hospital stay for mastectomies, lumpectomies, and lymph node dissection for the treatment of breast cancer and coverage for secondary consultations. 
 
 
1.Short titleThis Act may be cited as the Breast Cancer Patient Protection Act of 2005. 
2.FindingsCongress finds that— 
(1)the offering and operation of health plans affect commerce among the States; 
(2)health care providers located in a State serve patients who reside in the State and patients who reside in other States; and 
(3)in order to provide for uniform treatment of health care providers and patients among the States, it is necessary to cover health plans operating in 1 State as well as health plans operating among the several States. 
3.Amendments to the Employee Retirement Income Security Act of 1974 
(a)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following: 
 
714.Required coverage for minimum hospital stay for mastectomies, lumpectomies, and lymph node dissections for the treatment of breast cancer and coverage for secondary consultations 
(a)Inpatient care 
(1)In generalA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, that provides medical and surgical benefits shall ensure that inpatient (and in the case of a lumpectomy, outpatient) coverage and radiation therapy is provided for breast cancer treatment. Such plan or coverage may not— 
(A)except as provided for in paragraph (2)— 
(i)restrict benefits for any hospital length of stay in connection with a mastectomy or breast conserving surgery (such as a lumpectomy) for the treatment of breast cancer to less than 48 hours; or 
(ii)restrict benefits for any hospital length of stay in connection with a lymph node dissection for the treatment of breast cancer to less than 24 hours; or 
(B)require that a provider obtain authorization from the plan or the issuer for prescribing any length of stay required under subparagraph (A) (without regard to paragraph (2)). 
(2)ExceptionNothing in this section shall be construed as requiring the provision of inpatient coverage if the attending physician and patient determine that either a shorter period of hospital stay, or outpatient treatment, is medically appropriate. 
(b)Prohibition on certain modificationsIn implementing the requirements of this section, a group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, may not modify the terms and conditions of coverage based on the determination by a participant or beneficiary to request less than the minimum coverage required under subsection (a). 
(c)NoticeA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan shall provide notice to each participant and beneficiary under such plan regarding the coverage required by this section in accordance with regulations promulgated by the Secretary. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan or issuer and shall be transmitted— 
(1)in the next mailing made by the plan or issuer to the participant or beneficiary; or 
(2)as part of any yearly informational packet sent to the participant or beneficiary;whichever is earlier. 
(d)Secondary consultations 
(1)In generalA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, that provides coverage with respect to medical and surgical services provided in relation to the diagnosis and treatment of cancer shall ensure that full coverage is provided for secondary consultations by specialists in the appropriate medical fields (including pathology, radiology, and oncology) to confirm or refute such diagnosis. Such plan or issuer shall ensure that full coverage is provided for such secondary consultation whether such consultation is based on a positive or negative initial diagnosis. In any case in which the attending physician certifies in writing that services necessary for such a secondary consultation are not sufficiently available from specialists operating under the plan with respect to whose services coverage is otherwise provided under such plan or by such issuer, such plan or issuer shall ensure that coverage is provided with respect to the services necessary for the secondary consultation with any other specialist selected by the attending physician for such purpose at no additional cost to the individual beyond that which the individual would have paid if the specialist was participating in the network of the plan. 
(2)ExceptionNothing in paragraph (1) shall be construed as requiring the provision of secondary consultations where the patient determines not to seek such a consultation. 
(e)Prohibition on penalties or incentivesA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, may not— 
(1)penalize or otherwise reduce or limit the reimbursement of a provider or specialist because the provider or specialist provided care to a participant or beneficiary in accordance with this section; 
(2)provide financial or other incentives to a physician or specialist to induce the physician or specialist to keep the length of inpatient stays of patients following a mastectomy, lumpectomy, or a lymph node dissection for the treatment of breast cancer below certain limits or to limit referrals for secondary consultations; 
(3)provide financial or other incentives to a physician or specialist to induce the physician or specialist to refrain from referring a participant or beneficiary for a secondary consultation that would otherwise be covered by the plan or coverage involved under subsection (d); or 
(4)deny to a woman eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan or coverage solely for the purpose of avoiding the requirements of this section.. 
(b)Clerical amendmentThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 is amended by inserting after the item relating to section 713 the following: 
 
 
Sec. 714. Required coverage for minimum hospital stay for mastectomies, lumpectomies, and lymph node dissections for the treatment of breast cancer and coverage for secondary consultations.. 
(c)Effective dates 
(1)In generalThe amendments made by this section shall apply with respect to plan years beginning on or after the date that is 90 days after the date of enactment of this Act. 
(2)Special rule for collective bargaining agreementsIn the case of a group health plan maintained pursuant to 1 or more collective bargaining agreements between employee representatives and 1 or more employers ratified before the date of enactment of this Act, the amendments made by this section shall not apply to plan years beginning before the date on which the last collective bargaining agreements relating to the plan terminates (determined without regard to any extension thereof agreed to after the date of enactment of this Act). For purposes of this paragraph, any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement added by this section shall not be treated as a termination of such collective bargaining agreement. 
4.Amendments to the Public Health Service Act relating to the group market 
(a)In generalSubpart 2 of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the following: 
 
2707.Required coverage for minimum hospital stay for mastectomies, lumpectomies, and lymph node dissections for the treatment of breast cancer and coverage for secondary consultations 
(a)Inpatient care 
(1)In generalA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, that provides medical and surgical benefits shall ensure that inpatient (and in the case of a lumpectomy, outpatient) coverage and radiation therapy is provided for breast cancer treatment. Such plan or coverage may not— 
(A)except as provided for in paragraph (2)— 
(i)restrict benefits for any hospital length of stay in connection with a mastectomy or breast conserving surgery (such as a lumpectomy) for the treatment of breast cancer to less than 48 hours; or 
(ii)restrict benefits for any hospital length of stay in connection with a lymph node dissection for the treatment of breast cancer to less than 24 hours; or 
(B)require that a provider obtain authorization from the plan or the issuer for prescribing any length of stay required under subparagraph (A) (without regard to paragraph (2)). 
(2)ExceptionNothing in this section shall be construed as requiring the provision of inpatient coverage if the attending physician and patient determine that either a shorter period of hospital stay, or outpatient treatment, is medically appropriate. 
(b)Prohibition on certain modificationsIn implementing the requirements of this section, a group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, may not modify the terms and conditions of coverage based on the determination by a participant or beneficiary to request less than the minimum coverage required under subsection (a). 
(c)NoticeA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan shall provide notice to each participant and beneficiary under such plan regarding the coverage required by this section in accordance with regulations promulgated by the Secretary. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan or issuer and shall be transmitted— 
(1)in the next mailing made by the plan or issuer to the participant or beneficiary; or 
(2)as part of any yearly informational packet sent to the participant or beneficiary;whichever is earlier. 
(d)Secondary consultations 
(1)In generalA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan that provides coverage with respect to medical and surgical services provided in relation to the diagnosis and treatment of cancer shall ensure that full coverage is provided for secondary consultations by specialists in the appropriate medical fields (including pathology, radiology, and oncology) to confirm or refute such diagnosis. Such plan or issuer shall ensure that full coverage is provided for such secondary consultation whether such consultation is based on a positive or negative initial diagnosis. In any case in which the attending physician certifies in writing that services necessary for such a secondary consultation are not sufficiently available from specialists operating under the plan with respect to whose services coverage is otherwise provided under such plan or by such issuer, such plan or issuer shall ensure that coverage is provided with respect to the services necessary for the secondary consultation with any other specialist selected by the attending physician for such purpose at no additional cost to the individual beyond that which the individual would have paid if the specialist was participating in the network of the plan. 
(2)ExceptionNothing in paragraph (1) shall be construed as requiring the provision of secondary consultations where the patient determines not to seek such a consultation. 
(e)Prohibition on penalties or incentivesA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, may not— 
(1)penalize or otherwise reduce or limit the reimbursement of a provider or specialist because the provider or specialist provided care to a participant or beneficiary in accordance with this section; 
(2)provide financial or other incentives to a physician or specialist to induce the physician or specialist to keep the length of inpatient stays of patients following a mastectomy, lumpectomy, or a lymph node dissection for the treatment of breast cancer below certain limits or to limit referrals for secondary consultations; 
(3)provide financial or other incentives to a physician or specialist to induce the physician or specialist to refrain from referring a participant or beneficiary for a secondary consultation that would otherwise be covered by the plan or coverage involved under subsection (d); or 
(4)deny to a woman eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan or coverage solely for the purpose of avoiding the requirements of this section.. 
(b)Effective dates 
(1)In generalThe amendments made by this section shall apply to group health plans for plan years beginning on or after 90 days after the date of enactment of this Act. 
(2)Special rule for collective bargaining agreementsIn the case of a group health plan maintained pursuant to 1 or more collective bargaining agreements between employee representatives and 1 or more employers ratified before the date of enactment of this Act, the amendments made by this section shall not apply to plan years beginning before the date on which the last collective bargaining agreements relating to the plan terminates (determined without regard to any extension thereof agreed to after the date of enactment of this Act). For purposes of this paragraph, any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement added by this section shall not be treated as a termination of such collective bargaining agreement. 
5.Amendment to the Public Health Service Act relating to the individual market 
(a)In generalThe first subpart 3 of part B of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended— 
(1)by adding after section 2752 the following: 
 
2753.Required coverage for minimum hospital stay for mastectomies, lumpectomies, and lymph node dissections for the treatment of breast cancer and secondary consultationsThe provisions of section 2707 shall apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as they apply to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market.; and 
(2)by redesignating such subpart 3 as subpart 2. 
(b)Effective dateThe amendment made by this section shall apply with respect to health insurance coverage offered, sold, issued, renewed, in effect, or operated in the individual market on or after the date of enactment of this Act. 
6.Amendments to the Internal Revenue Code of 1986 
(a)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended— 
(1)in the table of sections, by inserting after the item relating to section 9812 the following: 
 
 
Sec. 9813. Required coverage for minimum hospital stay for mastectomies, lumpectomies, and lymph node dissections for the treatment of breast cancer and coverage for secondary consultations.; and 
(2)by inserting after section 9812 the following: 
 
9813.Required coverage for minimum hospital stay for mastectomies, lumpectomies, and lymph node dissections for the treatment of breast cancer and coverage for secondary consultations 
(a)Inpatient care 
(1)In generalA group health plan that provides medical and surgical benefits shall ensure that inpatient (and in the case of a lumpectomy, outpatient) coverage and radiation therapy is provided for breast cancer treatment. Such plan may not— 
(A)except as provided for in paragraph (2)— 
(i)restrict benefits for any hospital length of stay in connection with a mastectomy or breast conserving surgery (such as a lumpectomy) for the treatment of breast cancer to less than 48 hours; or 
(ii)restrict benefits for any hospital length of stay in connection with a lymph node dissection for the treatment of breast cancer to less than 24 hours; or 
(B)require that a provider obtain authorization from the plan for prescribing any length of stay required under subparagraph (A) (without regard to paragraph (2)). 
(2)ExceptionNothing in this section shall be construed as requiring the provision of inpatient coverage if the attending physician and patient determine that either a shorter period of hospital stay, or outpatient treatment, is medically appropriate. 
(b)Prohibition on certain modificationsIn implementing the requirements of this section, a group health plan may not modify the terms and conditions of coverage based on the determination by a participant or beneficiary to request less than the minimum coverage required under subsection (a). 
(c)NoticeA group health plan shall provide notice to each participant and beneficiary under such plan regarding the coverage required by this section in accordance with regulations promulgated by the Secretary. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan and shall be transmitted— 
(1)in the next mailing made by the plan to the participant or beneficiary; or 
(2)as part of any yearly informational packet sent to the participant or beneficiary;whichever is earlier. 
(d)Secondary consultations 
(1)In generalA group health plan that provides coverage with respect to medical and surgical services provided in relation to the diagnosis and treatment of cancer shall ensure that full coverage is provided for secondary consultations by specialists in the appropriate medical fields (including pathology, radiology, and oncology) to confirm or refute such diagnosis. Such plan or issuer shall ensure that full coverage is provided for such secondary consultation whether such consultation is based on a positive or negative initial diagnosis. In any case in which the attending physician certifies in writing that services necessary for such a secondary consultation are not sufficiently available from specialists operating under the plan with respect to whose services coverage is otherwise provided under such plan or by such issuer, such plan or issuer shall ensure that coverage is provided with respect to the services necessary for the secondary consultation with any other specialist selected by the attending physician for such purpose at no additional cost to the individual beyond that which the individual would have paid if the specialist was participating in the network of the plan. 
(2)ExceptionNothing in paragraph (1) shall be construed as requiring the provision of secondary consultations where the patient determines not to seek such a consultation. 
(e)Prohibition on penaltiesA group health plan may not— 
(1)penalize or otherwise reduce or limit the reimbursement of a provider or specialist because the provider or specialist provided care to a participant or beneficiary in accordance with this section; 
(2)provide financial or other incentives to a physician or specialist to induce the physician or specialist to keep the length of inpatient stays of patients following a mastectomy, lumpectomy, or a lymph node dissection for the treatment of breast cancer below certain limits or to limit referrals for secondary consultations; 
(3)provide financial or other incentives to a physician or specialist to induce the physician or specialist to refrain from referring a participant or beneficiary for a secondary consultation that would otherwise be covered by the plan involved under subsection (d); or 
(4)deny to a woman eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan solely for the purpose of avoiding the requirements of this section.. 
(b)Clerical amendmentThe table of contents for chapter 100 of such Code is amended by inserting after the item relating to section 9812 the following: 
 
 
Sec. 9813. Required coverage for minimum hospital stay for mastectomies, lumpectomies, and lymph node dissections for the treatment of breast cancer and coverage for secondary consultations.. 
(c)Effective dates 
(1)In generalThe amendments made by this section shall apply with respect to plan years beginning on or after the date of enactment of this Act. 
(2)Special rule for collective bargaining agreementsIn the case of a group health plan maintained pursuant to 1 or more collective bargaining agreements between employee representatives and 1 or more employers ratified before the date of enactment of this Act, the amendments made by this section shall not apply to plan years beginning before the date on which the last collective bargaining agreements relating to the plan terminates (determined without regard to any extension thereof agreed to after the date of enactment of this Act). For purposes of this paragraph, any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement added by this section shall not be treated as a termination of such collective bargaining agreement. 
 
